      Case 1:21-cv-02732-PGG-SDA Document 49 Filed 09/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Lizandra Vega,                                                                    9/3/2021

                                Plaintiff,
                                                              1:21-cv-02732 (PGG) (SDA)
                    -against-
                                                              ORDER
 Hastens Beds, Inc., et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE.

       The parties are directed to appear for a telephone conference on Tuesday, November 2,

2021, at 2:00 p.m. EDT to discuss the status of this action. At the scheduled time, the parties shall

each separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

       No later than Tuesday, October 5, 2021, Defendants Hästens Beds, Inc., Hästens Sängar

AB and Jan Ryde shall serve responses and produce documents responsive to Plaintiff’s targeted

jurisdictional discovery requests. This deadline may be extended on consent without leave from

the Court.

       No later than Tuesday, October 26, 2021, the parties shall file a joint letter proposing a

schedule for supplemental briefing regarding personal jurisdiction.

       The deadline for Defendants Hästens Sängar AB and Jan Ryde to answer or otherwise

respond to Plaintiff’s Complaint is adjourned sine die.

SO ORDERED.
     Case 1:21-cv-02732-PGG-SDA Document 49 Filed 09/03/21 Page 2 of 2




Dated: August 28, 2021
       New York, New York



                                   STEWART D. AARON
                                   United States Magistrate Judge




                                     2
